DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.

Status of Claims
Claims 1-5 and 7-20 are pending are pending in this application.



Claim Rejections - 35 USC § 102(a)(1) and § 103 Withdrawn
In the office action dated 2/9/22, the examiner rejected claims 1 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez (20140070001) and claims 2-5  under AIA  35 U.S.C. 103 as being unpatentable over Sanchez in view of Nack (20160110707).  Note that claim 2-5 are dependent on independent claim 1.  Please see Allowable Subject Matter below for reasons for the withdrawal.
The examiner notes that – prior to the office action dated 2/9/22 – claims 9-20 had no art rejection because of the narrow scope of the independent claims.  Specifically, in addition to the other claim elements, the claim process requires that credit approval based on store associates photo provide by the customer’s mobile device – “receive an associate identification information related to said electronic credit application for said new credit account, said associate identification information comprising an image comprising at least a portion of an associate, said image provided by a customer's mobile device”.

Allowable Subject Matter
Claims 1-5 and 7-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  claim 1 discloses has a fairly narrow procedure of approving credit applications based on user’s location.  Specifically, it requires the unique steps of: 1) the applicant applying via the internet for a new credit account; 2) the system receiving application location from the store’s electronic device; 3) application location is determined by the device location at application time; and 4) the system using that application location to determine the store attribute.   However, the claims still do not overcome 101 rejection(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5 and 7-20 are directed to systems, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system claims 9 and 17.  The claims recite the limitations of approving credit applications based on user’s location (claim 1), store’s associates (claim 9), and distance from home (claim 17).
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Approving credit applications based on user’s location, associates, and distance from home recites a fundamental economic practice – e.g. “receive… an electronic credit application for a new credit account… receive an application location information… replacing any application location information provided by the customer… identify a location from said application location information… use the identified location from said application location information to provide determine a store attribution.”  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “memory”, “Internet connection”, “electronic device”, “one or more processors”, and “a database”, in claim 1; the additional technical element of “a network”, in claim 9; and the additional technical element of “non-transitory computer-readable medium” in claim 17, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 9 and 17 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: e.g. a computer such as electronic device and processors, storage unit such as memory (claim 1) a network (claim 9) and non-transitory computer-readable medium (claim 17) The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 9, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 9, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 9, and 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  While the dependent claims include additional elements, they are procedural – e.g. claims 2-4, accessing a database for information, node identifiers, geofenced areas;  claims 11 , receiving an image; claim 12, access a database for information; claim 14, obtaining information from a store’s electronic device via a device to device communication; claim 15, selecting a web URL push for electronic credit application for the new credit account, queuing up and displaying the applications, and receiving access to the customer's mobile device.   The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-5 and 7-20 are not patent-eligible.

Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. §101… Claim as a whole integrates the judicial exception into a practical application… Prior to the utilization of the electronic credit account application process using the Internet or other computer network, a customer would… (describing a paper application process)… this process is not compatible with the electronic credit application… the Claimed features, "identify a location… the Claim integrates the results of the analysis into a specific and tangible method that provides attribution (to specific store and/or associate(s) (as in Claims 9 and/or 17)) in the netcentric application process, which was otherwise lost due to the transition from paper to electronic applications,”
the examiner respectfully disagrees.   The examiner is not disputing the premise that computers will generally increase the speed and efficiency in carrying out some repetitive processes.  Thus, the applicant’s business process/ideas could very well be carried out faster and more efficiently using generic computers (than by pen and paper).   
Neither is the examiner arguing that the claim language lacks such generic electronic devices.  Rather, the examiner has determined that such devices amount to nothing more than “generic computers”, used in such a way that it does not integrate the abstract idea into a practical application.   The examiner cannot see how sending/receiving/processing information by electronic devices improves a technology.  
With regard to the argument that the claimed invention improves a technology, the use of a computer in a generalized fashion to increase efficiency does not meaningfully limit those otherwise abstract claims. See, e.g., Ex. 1003, col. 5, 11. 21-22; Bancorp, 687 F.3d at 1279; Gottschalk, 409 U.S. at 67.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK H GAW/Examiner, Art Unit 3698